DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application 16/021,068 are citing the paragraph numbers in the Pre-Grant Publication US 2019/0000569 A1.
Note: all citations with respect to the prior-filed application 15/609,334 are citing the paragraph numbers in the Pre-Grant Publication US 2017/0258535 A1.


Response to Amendment
The amendment filed on 11/15/2022 has been entered:
Claim 1 – 20 remain pending in the application;
Claim 1 is amended.

Applicant’s amendments introduce NEW MATTER and result in new grounds of 112(a) claim rejections. See detail in later 112 rejections.


Response to Arguments
Applicant’s arguments with respect to the rejections of claims 1 – 20 under 35 U.S.C. 103 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of independent claim 1, applicant amended claim to include limitation “performing a remedial action responsive to the determination, which includes moving the robotic arm away from the location of actual collision with the patient and toward a predetermined target location”, and submitted on p.8 – 11 that “None of the cited references teach or suggest such a remedial action after the collision has occurred”; “Koertge merely discloses the reversal of the trajectory of the x-ray machine after collision of the x-ray machine component with a patient. There is no disclosure in Koertge (or any of the other cited references) of a remedial action that includes moving the robotic arm away from the location of actual collision with the patient and toward a predetermined target location as recited in claim 1. Even modifying Weir with Koertge would not result in the recitation of claim 1”; “the Examiner has failed to make a prima facie case of obviousness as no rationale has been presented that one of ordinary skill in the art would combine collision avoidance operations with that of a post collision detection”; “In this case, no "reasoned" statements have been articulated to support the legal conclusion that it would have been obvious to modify the teachings of Weir with those of Koertge.”
Applicant’s arguments have been fully considered but they are not persuasive and are moot in view of new grounds of rejection for the following reasons.
First of all, the amended limitation “and toward a predetermined target location” is NEW MATTER introduced in the amendment which does not have written description support. The corresponding disclosure in the specification of present application is recited as: “In determining such an actual or potential collision, the processor 2022 may send a command to the motor controller 2020 to cause the motor 2018 to inhibit and/or stop movement of the robotic arm 2008 in the direction toward where the robotic arm 2008 has collided or is predicted to collide with the patient 2014. For example, if the robotic arm 2008 has collided with the left shoulder of the patient 2014, the processor 2022 may send a command to the motor controller 2020 causing the motor 2018 to stop movement of the robotic arm 2008 in the positive Z-axis direction (i.e., out of the page). While the robotic arm 2008 may, in some embodiments, move in the X-axis direction, the Y-axis direction, and/or the negative Z-axis direction, to move away from the actual or predicted collision location (as discussed below), the robotic arm 2008 may cease movement in the positive Z-axis direction in this example so as to stop causing potentially greater harm” in [0149]. All remedial actions are highlighted in above disclosure., and there is no such “predetermined target location” disclosed. Movement direction is different from “target location”. In general words, direction means moving along certain axis and the destination can be any point along the axis, but target location means (x, y, z) coordinates to a certain point. These terms belong to two totally different categories. There is neither disclosure regarding “target location” throughout the specification. Thus, applicant fails to provide written description support to the amended limitation and the amended claim 1 is rejected under 35 U.S.C. 112 (a).
Second, Koertge does teach the remedial action to move the arm to predetermined target location. In [0051], Koertge teaches “the N-dimensional time-stamped vector retrieved at step 404 is applied to the system 10 to cause the system 10 to move in a reverse trajectory in accordance with the N values.” According to the definition, a vector includes both positional and directional information. The reversal action also contains the origin of the stored vector as “predetermined target location”. Further, in [0052], Koertge explicitly teaches “At step 410, it is determined whether the C-arm 28 has been moved a so-called “safe distance” in a reverse direction. If so, the process for moving the C-arm 28 out of the collision state is complete.” Here the safe distance along the direction perfectly define a point on a line as the “predetermined target location”.
Third, with respect to applicant’s argument about the combination, Weir does teach the remedial action after the collision. As already be cited on p.9 of the Non-Final Office Action mailed on 08/17/2022, Weir teaches “the remedial action triggered by the controller 904 in response to a detected impeding collision, which may be provided before, concurrent with, and/or after the collision occurs” in [0166]. Although avoidance operation is also taught by Weir as alternative embodiment, such teach does not inhibit the modification of Weir since such operation is also apply to concurrent or post collision condition. Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). Thus, both Weir and Koertge are solving the same problem for resolving collision situations, it is proper to modify the teaching of Weir to incorporate the teaching of Koertge, and the reason of modification was explicitly stated on p.12 of the Non-Final Office Action mailed on 08/17/2022.
Therefore, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection.

Regarding the rejection of all other dependent claims, applicant’s remarks submitted on p.9 rely exclusively on supposed deficiencies with the rejection of corresponding parent claim 1. These remarks are not persuasive and are moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.8 – 11 have been fully considered but they are not persuasive and are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding limitation “and toward a predetermined target location” in claim 1, the corresponding disclosure in the specification of present application is recited as: “In determining such an actual or potential collision, the processor 2022 may send a command to the motor controller 2020 to cause the motor 2018 to inhibit and/or stop movement of the robotic arm 2008 in the direction toward where the robotic arm 2008 has collided or is predicted to collide with the patient 2014. For example, if the robotic arm 2008 has collided with the left shoulder of the patient 2014, the processor 2022 may send a command to the motor controller 2020 causing the motor 2018 to stop movement of the robotic arm 2008 in the positive Z-axis direction (i.e., out of the page). While the robotic arm 2008 may, in some embodiments, move in the X-axis direction, the Y-axis direction, and/or the negative Z-axis direction, to move away from the actual or predicted collision location (as discussed below), the robotic arm 2008 may cease movement in the positive Z-axis direction in this example so as to stop causing potentially greater harm” in [0149]. All remedial actions are highlighted in above disclosure., and there is no such “predetermined target location” disclosed. Movement direction is different from “target location”. In general words, direction means moving along certain axis and the destination can be any point along the axis, but target location means (x, y, z) coordinates to a certain point. These terms belong to two totally different categories. There is neither disclosure regarding “target location” throughout the specification. 
Thus, applicant fails to provide written description support to the amended limitation.

Therefore, claim 1 and all corresponding dependent claim 2 – 20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 10, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weir (US 2017/0189126 A1; published on 07/06/2017) in view of Hourtash et al. (US 2013/0325029 A1; published on 12/05/2013) (hereinafter "Hourtash"), Woerlein (US 2007/0270690 A1; published on 11/22/2007) and Koertge (US 2007/0211861 A1; published on 09/13/2007).

Note: some citations to Weir are citing the shared elements in the embodiment of Fig.3. See Weir [0134], "The robotic surgical system 900 can generally be configured and used similar to the robotic surgical system 200 of FIG. 3." These citations applied to all 103 rejections in the following sections.

Regarding claim 1, Weir teaches a surgical robotic system ("The systems, devices, and methods disclosed herein can be implemented using a robotic surgical system." [0090]) comprising:
a surgical robot ("… a robotic surgical system 200 …" [0092]; Fig.3 – 5) comprising a movable base (“The frame 424 in this illustrated embodiment includes a vertical extension movably coupled to a rail mounted to the table 426.” [0102]), a robotic arm ("… and a movement mechanism 210." [0092]; "… the movement mechanism 210 can include an arm." [0093]; Fig.4) and a surgical end-effector (“… and a coupling mechanism 310.” [0096]), and a rigidly fixed tube configured to receive and securely hold a plurality of surgical instruments (“… the instrument 312 can be advanced into a patient's body through a cannula 316 {e.g., a trocar, an introducer tube, etc.}. The coupling mechanism 310 is shown in FIG. 5 coupled to the cannula 316, which has the surgical instrument 312 advanced therethrough.” [0097]), wherein the robotic arm includes a first segment coupled to the movable base and a final segment coupled to the first segment, the final segment of the robotic arm coupled to the surgical end-effector (“The arm 300 can, as in this illustrated embodiment, include a plurality of mechanical members 306, a plurality of joints 308, and a coupling mechanism 310.” [0096]; see connections in Fig.4, 5).
a sensor positioned on the final segment of the robotic arm (“… each of the movement mechanisms 906, 906N can have at least one sensor 908 a, 908N attached thereto.” [0135]; It would be “obvious to try” to set the location of the sensor on the distal portion of the movement mechanism. There are finite number of options to set the location of sensor in the art. The collision between the distal portion of arm and the object is a recognized problem in the art, especially when the instrument is held at the distal end of the arm and the distal end is more proximal to object during the surgical procedure. Moreover, generating the determination about the collision is the expected result as taught by Weir. See KSR, 550 U.S. at 421, 82 USPQ2d at 1397); and
a surgical control computer ("The robotic surgical system 900 can include a computer system …" [0134]) comprising:
at least one processor connected to receive a signal from the sensor ("The sensors 908 a, 908N can be configured to be in electronic communication with the controller 904." [0135]; "… the sensors 908 a, 908N can be configured to transmit sensed data to the controller 904 …" [0162]); and
at least one memory storing program instructions executed by the at least one processor to perform operations ("Similarly, computer systems are also provided that can include one or more processors and one or more memories coupled to the one or more processors. Each of the one or more memories can temporarily or permanently store instructions that cause at least one processor to perform one or more of the operations described herein." [0025]) comprising:
determining when the robotic arm is in a collision status with a patient ("The sensors 908 a, 908N can be configured to facilitate the detection of a collision of the one of the movements mechanisms 908 a, 908 b to which it is coupled with another object before the collision occurs." [0135]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection) based on the signal ("The controller 904 can be configured to determine a standing wave ratio {SWR} of the transmission line, as the SWR will vary as objects are at different distances from the sensor." [0142]); and
performing a remedial action responsive to the determination ("… the remedial action triggered by the controller 904 in response to a detected impeding collision, which may be provided before, concurrent with, and/or after the collision occurs …" [0166]), which includes moving the robotic arm away from the location of actual collision with the patient (“… adjusting the movement of the movement mechanism associated with the sensor associated with the detected impending collision in contradiction to the movement requested by user input to the robotic surgical system 900 …” [0170).
In addition, Hourtash provide the location of sensor on the final segment of the robotic arm is “obvious to try” at the time of invention (“Embodiments may also use proximity sensors mounted on the driven linkages or slaves that can locally sense a proximity of a patient surface … such as portion 704 near the instrument wrist or a distal portion of linkage 504, that could potentially collide with a patient surface during a surgical procedure.” [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to refine the location of sensor as taught by Weir with proximal sensor on driven linkage as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and without significantly increasing the size, mechanical complexity, or costs of these systems, and while maintaining or improving their dexterity" (see Hourtash; [0009]). 
Although patient is not explicitly taught, Weir teaches collision avoidance between two objects and patient is a specie of the object.
Weir in view of Hourtash fails to explicitly teach the surgical end-effector having a plurality of tracking markers for position tracking; and the determined collision status is determining when the final segment of the robotic arm has collided with the patient; and performing a remedial action responsive to the determination, which includes moving the robotic arm toward a predetermined target location.
However, in the same field of endeavor, Woerlein teaches the surgical end-effector having a plurality of tracking markers for position tracking (“In this system, the distance meter 6 is fastened to the end of the arm of a jointed arm robot 5.” [0027]; “If ‘external tracking’ is also performed via the tracking system 1 and the reference array 8 on the distance meter 6 …” [0028]; see Fig.2).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the camera and reference arrays based tracking system as taught by Woerlein. Doing so would make it possible that "enables mutual redundant supplementing of the measured distance" (see Woerlein; [0011]).
Weir in view of Hourtash and Woerlein fails to explicitly teach the determined collision status is determining when the final segment of the robotic arm has collided with the patient; and performing a remedial action responsive to the determination, which includes moving the robotic arm toward a predetermined target location.

However, in the same field of endeavor, Koertge teaches at least one memory storing program instructions executed by the at least one processor to perform operations (“… at least a portion of the present invention is preferably implemented as an application comprising program instructions that are tangibly embodied on one or more program storage devices {e.g., hard disk, magnetic floppy disk, RAM, ROM, CD ROM, etc.} and executable by any device or machine comprising suitable architecture, such as a general purpose digital computer having a processor” [0016]) comprising: 
determining when the final segment of the robotic arm has collided with the patient (“A collision state may be defined as a state in which a device receptor actually touches another-surface, including the patient …” [0029]; “At step 306, the collision control module 112 determines whether a collision has occurred.” [0041]) based on the received signal (“Collision detection is determined by the collision control unit 112 by processing inputs received from the various position sensors 130 ...” [0041]); and 
performing a remedial action responsive to the determination (“At step 308, a warning is displayed to the operator indicating … that a collision has occurred in an embodiment that employs collision states.” [0042]; “At step 310, the system 10 is automatically switched from normal mode to resolve mode in which all of the motor drives M1-M5 are stopped.” [0043]) and toward a predetermined target location (“… the N-dimensional time-stamped vector retrieved at step 404 is applied to the system 10 to cause the system 10 to move in a reverse trajectory in accordance with the N values.” [0051]; According to the definition, a vector includes both positional and directional information; The reversal action also contains the origin of the stored vector as “predetermined target location”; “At step 410, it is determined whether the C-arm 28 has been moved a so-called “safe distance” in a reverse direction. If so, the process for moving the C-arm 28 out of the collision state is complete.” [0052]; Here the predetermined safe distance along the direction define a point on a line as the “predetermined target location”).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance operation as taught by Weir with the collision detection as taught by Koertge. “By detecting a collision state between various elements of an x-ray imaging apparatus and/or a patient when they occur”, it would be possible for “resolving the collision state by reversing the movement of the x-ray imaging apparatus along the same path traveled which led to the collision state in the first instance” (see Koertge; [0006]).

Regarding claim 2, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, comprise: controlling a display device to display a collision warning to an operator ("… providing a notification to a user indicating that the movement mechanism associated with the detected impending collision is subject to an impending collision … such as a display device of the system 900 being configured to display the notification thereon." [0160]) and/or controlling an audio generation device to output an audible collision warning to the operator ("The notification can include any one or more of an audible signal …" [0160]).

Regarding claim 3, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches a motor connected to move the robotic arm responsive to commands ("… cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]).
In addition, Koertge further teaches a motor connected to move the robotic arm responsive to commands (“The motion control module 110 uses the control data, received via interface connector 220, to control the various motors M1 122 a, M2 122 b, M3 122 c, M4 122 d and M5 122 e of the x-ray diagnostic system 10 …” [0023]; “Each of the motors M1 122 a, M2 122 b and M3 122 c control various angular rotations of the C-arm structure.” [0024]), 
wherein the operations for performing the remedial action responsive to the determination (“At step 310, the system 10 is automatically switched from normal mode to resolve mode …” [0043]), comprise: 
controlling the motor via a command to inhibit movement of the robotic arm in a direction toward where the robotic arm has collided with the patient (“A collision state may be defined as a state in which a device receptor actually touches another-surface, including the patient, upon which all motion is immediately suspended.” [0029]; “… in which all of the motor drives M1-M5 are stopped. To switch the system 10 from normal to resolve mode, the collision control module 112 sends a signal to the motion control module 110 to stop all motion.” [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance operation as taught by Weir with the collision detection as taught by Koertge. “By detecting a collision state between various elements of an x-ray imaging apparatus and/or a patient when they occur”, it would be possible for “resolving the collision state by reversing the movement of the x-ray imaging apparatus along the same path traveled which led to the collision state in the first instance” (see Koertge; [0006]).

Regarding claim 4, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, comprise: responsive to the signal, determining a translational movement of the end-effector that will allow the end-effector to be moved from a present location toward a target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes translational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection); and
displaying guidance information to an operator that guides the operator's movement of the end-effector based on the translational movement that is determined ("… an image such as a 3-D graphical indicator (e.g., a colored wedge, pyramidal frustum, etc.) overlaid on the instrument tip indicating how the instrument's pose can be revised to avoid the collision …" [0164]; here the pose includes translational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]).

Regarding claim 5, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 4, and Weir further teaches wherein the operations for performing the remedial action responsive to the determination, further comprise: responsive to the signal, determining a rotational movement of the end- effector that will allow the end-effector to be further moved toward the target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection),
wherein the guidance information displayed to the operator guides the operator's movement of the end-effector based on the translational movement and the rotational movement that is determined ("… an image such as a 3-D graphical indicator {e.g., a colored wedge, pyramidal frustum, etc.} overlaid on the instrument tip indicating how the instrument's pose can be revised to avoid the collision …" [0164]; here the pose includes translational movement and rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]).

Regarding claim 6, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 4, and Hourtash further teaches wherein the operations by the surgical control computer ("A controller of the surgical system may include a processor with a readable memory having joint controller programming instructions or code recorded thereon ..." [0042]) further comprise: 
generating a data structure mapping distances between the robotic arm and the patient based on the signal from the sensor ("The locations of the features of the manipulator arm are approximated by two reference points 702, 704, referred to collectively as avoidance geometry 700. The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors, from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface." [0057]); and
determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient, wherein the determination of the pathway is constrained based on content of the data structure to avoid collision of the robotic arm with the patient ("In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision, the system calculates a coordinated avoidance movement of the joints within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance d between the avoidance geometry 700 and the obstacle surface 800 and then drives the joints according to the calculated movement. Since the avoidance movement of the joints is calculated to extend within the null-space, this movement maintains the desired state of the distal portion or end effector of the manipulator arm such that the avoidance movement can be combined with the commanded movement of the manipulator arm to effect the desired state of the end effector." [0057]),
wherein the translational movement of the end-effector is determined based on the pathway that is determined ("Hence, a change in a position of an end effector {for example} may involve a translation of the end effector from a first location to a second location, a rotation of the end effector from a first orientation to a second orientation, or a combination of both." [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and without significantly increasing the size, mechanical complexity, or costs of these systems, and while maintaining or improving their dexterity" (see Hourtash; [0009]).

Regarding claim 7, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches at least one motor connected to translationally move the robotic arm responsive to translational commands ("… the movement mechanism 210 can include an arm. The arm can be configured to move so as to cause movement of a surgical instrument coupled thereto in any one or more of the three translational directions {surge, heave, and sway} and in any one or more of the three rotational directions {roll, pitch, and yaw} in response to control by the controller 206 ... The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]),
wherein the operations for performing the remedial action responsive to the determination, comprise: responsive to the signal, determining a translational movement of the end-effector that will allow the end-effector to be moved toward a target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes translational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection); and
generating the translational commands for the at least one motor to translationally move the robotic arm based on the translational movement that is determined ("The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]; "… indicating how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit (freedom attained) of the revised pose since the user can be free to adjust one instrument having an overlaid image ..." [0164]; here the user is adjusting the pose through controller according to the revised pose).

Regarding claim 8, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 7, and Weir further teaches at least one other motor connected to rotationally move the robotic arm responsive to rotational commands ("… the movement mechanism 210 can include an arm. The arm can be configured to move so as to cause movement of a surgical instrument coupled thereto in any one or more of the three translational directions {surge, heave, and sway} and in any one or more of the three rotational directions {roll, pitch, and yaw} in response to control by the controller 206 ... The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]),
wherein the operations for performing the remedial action responsive to the determination, further comprise: responsive to the signal, determining a rotational movement of the end- effector that will allow the end-effector to be further moved toward the target location relative to the patient without collision of the robotic arm with the patient ("… a message indicating a modification of the instrument pose determined by the system 900 that would allow the instrument to avoid the collision and resume uninhibited movement such as a message of 'Rotate right tool slightly clockwise or push it left to eliminate external collisions,' … how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit {freedom attained} of the revised pose" [0164]; here the pose includes rotational movement; "... variables that uniquely identify a component's pose {e.g., location defined by translation and orientation defined by rotation} ..." [0071]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection); and
generating the rotational commands for the at least one other motor to rotationally move the robotic arm based on the rotational movement that is determined ("The user's input can be configured to cause the controller 206 to transmit an electronic signal to the motors 208 that causes the motors 208 to provide a force {e.g., torque} to the arm, thereby causing movement of the arm." [0093]; "… indicating how the instrument's pose can be revised to avoid the collision with a size or other attribute of the indicator indicating the relative merit (freedom attained) of the revised pose since the user can be free to adjust one instrument having an overlaid image ..." [0164]; here the user is adjusting the pose through controller according to the revised pose).

Regarding claim 9, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 7, and Hourtash further teaches wherein the operations by the surgical control computer ("A controller of the surgical system may include a processor with a readable memory having joint controller programming instructions or code recorded thereon ..." [0042]) further comprise: 
generating a data structure mapping distances between the robotic arm and the patient based on the signal from the sensor ("The locations of the features of the manipulator arm are approximated by two reference points 702, 704, referred to collectively as avoidance geometry 700. The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors, from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface." [0057]); and
determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient, wherein the determination of the pathway is constrained based on content of the data structure to avoid collision of the robotic arm with the patient ("In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision, the system calculates a coordinated avoidance movement of the joints within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance d between the avoidance geometry 700 and the obstacle surface 800 and then drives the joints according to the calculated movement. Since the avoidance movement of the joints is calculated to extend within the null-space, this movement maintains the desired state of the distal portion or end effector of the manipulator arm such that the avoidance movement can be combined with the commanded movement of the manipulator arm to effect the desired state of the end effector." [0057]),
wherein the translational commands are generated for the at least one motor to translationally move the robotic arm based on the pathway that is determined ("Hence, a change in a position of an end effector {for example} may involve a translation of the end effector from a first location to a second location, a rotation of the end effector from a first orientation to a second orientation, or a combination of both." [0035]; "... thereon that allows the processor to derive suitable joint commands for driving the joints so as to allow the controller to effect the desired reconfiguration to avoid collision with the outer surface of the patient and/or to effect the desired end effector movement." [0042]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and without significantly increasing the size, mechanical complexity, or costs of these systems, and while maintaining or improving their dexterity" (see Hourtash; [0009]).

Regarding claim 10, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein: the sensor comprises a pressure film connected to and extending along at least a portion of a surface of the robotic arm ("Another type of matter probe includes a cushion attached to a surface of a movement mechanism or a casing thereof." [0155]; "The cushion can be, for example, in the form of a rib, a belt similar to a torpedo belt …" [0156]), wherein the pressure film is connected to circuitry configured to output the signal indicating that a collision has occurred responsive to a force being exerted against the pressure film ("The cushion can be configured to deform in response to a force applied thereto … The controller 904 can be configured to determine from a signal from the cushion whether a collision is impending, where the signal is indicative of the pressure applied to the cushion." [0158]; circuitry is inherent element of cushion probe to generate signal).

Regarding claim 13, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches wherein: the sensor comprises an electroconductive pad system comprising a first electroconductive pad and a second electroconductive pad ("… the electrical probe can include a conductive layer with respect to a common ground, such as a casing of a movement mechanism having a conductive outer layer with respect to a common ground." [0143]; here the conductive layer is interpreted as the first pad and the common ground is interpreted as the second pad), wherein the electroconductive pad system is configured to generate a current when one of the first and second electroconductive pads, connected to and extending along at least a portion of a surface of the robotic arm, is coupled to another of the first and second electroconductive pads, connected to and extending along at least a portion of the patient ("The controller 904 can be configured to determine current in the sensor's drive electrode … Capacitance increases with decreasing distance, so the current flow will change accordingly. Thus, based on the determined current, the controller 904 can be configured to determine whether a possible collision is imminent." [0143]; although Weir does not explicitly teach the above object is patient, a patient is a specie included in the "object" as genus in the art. Simple substitution of patient with the object as taught in Weir still yields the same result in collision detection),
wherein the electroconductive pad system is connected to circuitry configured to provide the signal indicating that a collision has occurred responsive to the current being generated by the electroconductive pad system ("When the determined current has changed by more than a predetermined threshold amount, the controller 904 can determine that a possible collision is imminent. In other words, the higher the capacitance, the closer the nearby object and thus the more likely a collision may occur." [0143]).

Regarding claim 20, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Woerlein further teaches wherein: the sensor comprises a camera system ("… includes a stereoscopic camera unit 1 a …" [0025]) configured to determine distances between the robotic arm and ("… and logic that can assign spatial positions to observed points such as, for example, reference spheres on the reference array 7." [0025]; "Because the position of the distance meter 6 is known in the system via the reference array 8, and the linear distance from each point {broken line} can be measured and relayed to the data processing unit 4 ..." [0026]; "If 'external tracking' is also performed via the tracking system 1 and the reference array 8 on the distance meter 6, these two localizing systems can redundantly supplement each other ..." [0028]; see Fig.2, the position of reference array 8 is also the position of arm 5, therefore the distance between 7 and 8 is the distance between patient and robotic arm) an array of tracking markers on the patient ("… a reference array 7 that forms part of an optical tracking system 1 is arranged on the patient 2 in a region to be registered." [0025]), and to generate the signal based on the distances that are determined ("… and the linear distance from each point {broken line} can be measured and relayed to the data processing unit 4 ..." [0026]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the camera and reference arrays based tracking system as taught by Woerlein. Doing so would make it possible that "enables mutual redundant supplementing of the measured distance" (see Woerlein; [0011]).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, Woerlein and Koertge, as applied in claim 1, and further in view of Johnson et al. (US 2017/0027652 A1; published on 02/02/2017) (hereinafter "Johnson") and Deshpande (US 2004/0042587 A1; published on 03/04/2004).

Regarding claim 11, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises at least one of a load cell connected to the robotic arm and a switch connected to the robotic arm, and is connected to circuitry configured to output the signal indicating that a collision has occurred responsive to a force being exerted against the at least one of the load cell connected to the robotic arm and the switch.
However, in the same field of endeavor, Johnson teaches wherein: the sensor comprises at least one of a load cell connected to the robotic arm ("Load cell 64, as illustrated in FIGS. 7 and 8 may attach to saddle joint 62 by any suitable means." [0045]; see also Fig.2, the end-effector is at the tip of the arm which means the load cell is connected to the arm) and a switch connected to the robotic arm ("… information as to the amount of force applied may be distributed from a switch array 122 and/or a plurality of switch arrays to a microcontroller unit 122. Microcontroller unit 124 … The switch algorithm may allow microcontroller unit 124 to communicate with a motor driver 126." [0045]; since the motor driver is on the arm, the communication between switch and motor driver indicate a connection therebetween), and is connected to circuitry configured to output the proximity signal responsive to a force being exerted against the at least one of the load cell connected to the robotic arm and the switch ("Motion controller 128 may receive information from load cell 64 as to the direction of force sensed by load cell 64." [0045]).
Although Johnson does not explicitly teach that the signal from the load cell indicating that a collision has occurred, Johnson implicitly teach the force sensed by the load cell may indicate a collision, since the sensed force is representing a contact as defined in physics.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the load cell as taught by Johnson. Doing so would make it possible to "allow an operator to move SCARA 24 and end effector 22 effortlessly and/or with very little resistance" (see Johnson; [0045]). 
In addition, in the same field of endeavor, Deshpande teaches wherein: the sensor comprises at least one of a load cell connected to the robotic arm ("… a load cell 110 mounted at some point along the bottom of the vertical column 40." [0022]) and is connected to circuitry configured to output the signal indicating that a collision has occurred responsive to a force being exerted against the at least one of the load cell connected to the robotic arm ("... the device of the present invention provides for an anti-collision alarm and mechanism that stops movement of the C-arm upon contact with an object ..." [0009]; "If the difference between the output of the load cell 110 is larger than the reference value in the LUT, the microcontroller 140 sends a signal to the motor drive 150 that stops the motor drive 150 and sends a signal to a buzzer 160, which alerts the operator to the potential problem." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the load cell as taught by Deshpande. Doing so would make it possible to provide "a warning when the C-arm has run into an object, such as a patient, a gurney, or other obstacle" (see Deshpande; [0010]).


Claim 12 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, Woerlein and Koertge, as applied in claim 1, and further in view of Wong et al. (US 2006/0133572 A1; published on 06/22/2006) (hereinafter "Wong").

Regarding claim 12, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, and Weir further teaches the sensor comprises a light sensor and a light source spaced apart along the robotic arm ("One type of energy probe includes a light probe." [0138]; "A passive light probe can be configured to sense light emitted by sources, such as other light probes … Each of the light probes can be associated with a light protection zone ..." [0139]).
Weir in view Hourtash, Woerlein and Koertge fails to explicitly teach wherein the light sensor is configured to receive light from the light source when a light conductive pathway between the light source and the light sensor is not blocked, and to provide the signal responsive to the light conductive pathway being blocked.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a light sensor and a light source spaced apart along the robotic arm ("… the collision avoidance system includes at least one optical emitter-receiver pair …" [0054]), wherein the light sensor is configured to receive light from the light source when a light conductive pathway between the light source and the light sensor is not blocked, and to provide the signal responsive to the light conductive pathway being blocked ("… at least one optical emitter-receiver pair that is capable of detecting the breaking of a light beam as the light beam reaches an object within an exclusion zone, and is scattered off that object … then was 'broken' by reason of being incident upon an object extending through one of the exclusion zones, and of being back-scattered by that object. A photodetector may be coupled to the light receiver, to detected the intensity of the back-scattered light." [0054]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 14, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises a distance ranging circuit that outputs the signal providing an indication of distance between a portion of the robotic arm and the patient.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a distance ranging circuit that outputs the signal providing an indication of distance between a portion of the robotic arm and the patient ("... the laser rangefinder may include: …  a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements, i.e. by measuring the time required for the light to reach the object and return." [0056]; "These objects may include, but are not limited to, other parts of the patient's body, and other equipment such as the patient positioning system." [0045]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 15, Weir in view of Hourtash, Woerlein, Koertge and Wong teaches all claim limitations, as applied in claim 14, and Wong further teaches wherein: the distance ranging circuit is connected to the robotic arm ("... the transmitter component of the laser range finder may be coupled to the x-ray emission head." [0058]; the emission head is mounted on the arm, see Fig.3) and configured to determine distance in a direction away from the robotic arm ("… a transmitter that generates laser light and transmits the laser light toward one or more exclusion zones, or toward one or more boundaries of the exclusion zone … a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements ..." [0056]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 16, Weir in view of Hourtash, Woerlein, Koertge and Wong teaches all claim limitations, as applied in claim 14, and Wong further teaches wherein the distance ranging circuit comprises a time-of-flight measurement system ("… the laser rangefinder … to compute the distance to the object by making time-or-flight measurements ..." [0057]) comprising:
an emitter configured to emit a pulse of a first type of energy ("… the transmitter generates and transmits a laser pulse along a light axis extending from the head …" [0058]);
a detector configured to receive the pulse ("… a receiver for receiving the transmitted light that is back-scattered from any object ..." [0056]; "… and detects laser light back-scattered along the light axis from an object disposed along the light axis." [0058]); and
a processor ("The data acquisition system may include a time-of-flight electronics unit ... and a microprocessor controller." [0057]) configured to determine the distance the pulse traveled based on the travel time of the pulse between emission and receipt ("… a data acquisition system, effective to compute the distance to the object by making time-or-flight measurements, i.e. by measuring the time required for the light to reach the object and return." [0056]), and generate the signal based on the distance that is determined ("The microprocessor controller unit may include means for interrupting, in response to the determined distance being at or less than a predetermined value, any further motion of the head toward the exclusion zone." [0058]),
wherein the first type of energy is sonic energy ("… the transducers 320 ping to determined the distance to the nearest object. The acoustic transducers 320 may be ultrasonic transducers, by way of example." [0065]) or electromagnetic energy ("… transmits a laser pulse …" [0058]; light is an EM energy).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 17, Weir in view of Hourtash, Woerlein, Koertge and Wong teaches all claim limitations, as applied in claim 16, and Wong further teaches wherein: sonic energy comprises ultrasonic frequency signals ("… the transducers 320 ping to determined the distance to the nearest object. The acoustic transducers 320 may be ultrasonic transducers, by way of example." [0065]); and
electromagnetic energy comprises one of infrared frequency signals, visible frequency signals, and ultraviolet frequency signals ("For example, a diode-pumped Nd—YAG {neodymium-yttrium-aluminum-garnet} laser may be used; however, any other commercially available laser source may be used." [0057]; Nd-YAG laser is operating at 1064nm wavelength which belongs to infrared band, and in the meanwhile, visible light or ultraviolet light are all commercially available laser source).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).

Regarding claim 18, Weir in view of Hourtash, Woerlein, Koertge and Wong teaches all claim limitations, as applied in claim 16, and Wong further teaches wherein: the emitter and the detector are connected to the robotic arm ("... the transmitter component of the laser range finder may be coupled to the x-ray emission head. In this form of the invention, the transmitter generates and transmits a laser pulse along a light axis extending from the head, and detects laser light back-scattered ..." [0058]; since the transmitter can perform both transmission and receiving function, it is implied that both the transmitter and receiver are in the same range finder body; and the emission head is mounted on the arm, see Fig.3).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Weir in view of Hourtash, Woerlein and Koertge, as applied in claim 1, and further in view of Hourtash and Wong.

Regarding claim 19, Weir in view of Hourtash, Woerlein and Koertge teaches all claim limitations, as applied in claim 1, except wherein: the sensor comprises a probe configured to measure at least one location on the patient, wherein the operations by the surgical control computer further comprise: determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient; determining whether the pathway would result in the robotic arm colliding with the patient based on the at least one location on the patient; and in response to determining that the pathway would result in the robotic arm colliding with the patient, generating a signal indicating that the robotic arm is predicted to collide with the patient.
However, in the same field of endeavor, Hourtash further teaches wherein the operations by the surgical control computer further comprise: determining a pathway from the present location of the end-effector to the target location of the end-effector relative to the patient ("The location and/or velocities of the avoidance geometry during commanded movement of the manipulator arm is generally determined using joint state sensors …" [0057]); 
determining whether the pathway would result in the robotic arm colliding with the patient based on the at least one location on the patient ("… from which the system can determine the shortest distance d between the avoidance geometry and the obstacle surface. In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision ..." [0057]); and
in response to determining that the pathway would result in the robotic arm colliding with the patient, generating a signal indicating that the robotic arm is predicted to collide with the patient ("In response to a determination that the distance d is less than desired, which may be indicative of a likely or potential arm-to-patient collision, the system calculates a coordinated avoidance movement of the joints within a null-space of a Jacobian associated with the manipulator arm so as to increase the distance d between the avoidance geometry 700 and the obstacle surface 800 and then drives the joints according to the calculated movement." [0057]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance between two objects as taught by Weir with the arm-to-patient collision avoidance as taught by Hourtash. Doing so would make it possible "to provide such improvements while increasing the range of motion of the instruments for at least some procedures and without significantly increasing the size, mechanical complexity, or costs of these systems, and while maintaining or improving their dexterity" (see Hourtash; [0009]).
Weir in view of Woerlein, Koertge and Hourtash fails to explicitly teach wherein: the sensor comprises a probe configured to measure at least one location on the patient.
However, in the same field of endeavor, Wong teaches wherein: the sensor comprises a probe configured to measure at least one location on the patient ("The image detectors 126 then obtain live {real-time} radiographic images …" [0042]; "In other words, patient location and movement is tracked by the matching the ‘live’ x-ray images to the pre-computed set of synthetic images that correspond to various projected movements of the patient." [0043]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the collision avoidance sensors as taught by Weir with the optical sensor based collision avoidance system as taught by Wong. Doing so would make it possible to "prevent the x-ray linac 104 or the arm assembly 112 from colliding with the head of the patient, while the arm assembly 112 is maneuvering the x-ray beam into a correct position" (see Wong; [0045]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793